Citation Nr: 0829772	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new material evidence has been submitted to reopen a 
claim of entitlement for service connection for epidermoid 
carcinoma of the cervix.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In July 1947, the RO denied the veteran's initial claim 
seeking service connection for epidermoid carcinoma of the 
cervix.  Although provided notice of this decision that same 
month, the veteran did not perfect an appeal thereof.

2.  Evidence received since the July 1947 RO decision is new 
and material, as it raises a reasonable possibility of 
substantiating the claim for service connection for 
epidermoid carcinoma of the cervix.

3.  The evidence of record shows that the veteran's 
epidermoid carcinoma of the cervix is related to and cannot 
be reasonably disassociated from her military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's July 1947 rating decision, and the veteran's claim for 
service connection for epidermoid carcinoma of the cervix is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


2.  Epidermoid carcinoma of the cervix was incurred in active 
service military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  However, without deciding whether notice and 
assistance requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2007).  This is so because 
the Board is taking action favorable to the appellant by 
granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

I.  New and Material Evidence

In June 1947, the veteran filed her initial claim seeking 
service connection for epidermoid carcinoma of the cervix.  
In July 1947, the RO denied the veteran's claim.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof, and it became final.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2007).

In April 2004, the veteran sought to reopen the claim seeking 
service connection for epidermoid carcinoma of the cervix.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The underlying basis for the RO's initial decision was that 
the veteran's epidermoid carcinoma of the cervix was neither 
shown to have manifested in service nor within the one year 
presumptive period following her separation from service.  
See 38 C.F.R. §§ 3.307, 3.309

Comparing the evidence received since the RO's July 1947 
decision to the evidence of record before then, the Board 
finds that the veteran has submitted new and material 
evidence in support of her claim.  Specifically, a medical 
opinion letter, dated in December 2003, was received from R. 
M., M.D.  In his letter, Dr. R.M. opined that given the 
veteran's constitutional symptoms reported within the year 
after her discharge from the service, her cervical cancer 
"clearly was present while she was an active member of the 
military."  The veteran also submitted internet articles 
discussing cervical cancer which indicate that this condition 
follows a slow progression, and generally does not cause any 
pain, although it may in very advanced stages.  Finally, a 
statement was received from the veteran's spouse, dated in 
March 2004, which noted his recollection of the veteran's 
symptoms following her discharge from the service.

The Board finds that the above referenced evidence raises a 
reasonable possibility of substantiating the claim.  See 
Justus v. Principi, 3 Vet. App. 510 (1992) (holding that 
evidence is presumed credible for the purpose of determining 
whether the evidence is new and material).  Thus, the claim 
for service connection for epidermoid carcinoma of the cervix 
is reopened.  

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
tumors, will be presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the veteran served on active duty in the Navy 
from February 1943 to November 1945.

The veteran was diagnosed with epidermoid carcinoma of the 
cervix in May 1947, only eighteen months after leaving the 
Navy.  A private treatment report, dated in June 1947, noted 
that she had sought treatment in May 1947 for complaints of 
pain in the chest for the past six months.  The report also 
noted that she experienced a ten pound weight loss over the 
past year and one-half, and vaginal bleeding for the past two 
weeks.  Physical examination of the cervix revealed it to be 
small, round, and not freely movable.  On the left anterior 
lip there was a relatively hard, friable, nodular mass one-
fourth inch in diameter which bled easily.  The report noted 
that through a biopsy, epidermoid carcinoma, grade II, was 
diagnosed.  The report also noted that the veteran underwent 
implantation of radium for this condition in early June 1947, 
and that a subsequent hysterectomy was recommended.

In June 1947, the veteran filed her original claim for 
service connection for epidermoid carcinoma, wherein she 
noted symptoms arising at the end of her service and during 
the presumptive year following separation from the service.  
These symptoms included weight loss in March 1945, loss of 
appetite starting in August 1945, and episodes of extreme 
nervousness and uncontrollable shaking in June 1946.  The 
veteran also reported that, in December 1946, she weighed 83 
lbs., and that, shortly after her discharge, she started to 
experience a "general 'run-down' feeling," was "listless," 
and had "no energy."

The veteran's reported symptoms are, in part, substantiated 
by the veteran's spouse, who submitted a letter in support of 
her claim, dated in March 2004.  He indicated that he met the 
veteran in 1943, and they were married in December 1945.  In 
his letter, he noted that the veteran was "not feeling well 
in 1946" and eventually sought out a complete physical.  It 
was at this physical that the veteran learned of the 
carcinoma at issue herein.

A letter in support of the veteran's claim was also written 
by R. M., M.D., dated in December 2003.  While Dr. R.M. is 
the veteran's nephew, he is a board certified oncologist.  In 
his letter, Dr. R.M. opined that given the natural history of 
malignancy, cervical cancer may be present long before a 
doctor is able to diagnosis it.  Thus, given the proximity of 
the diagnosis to the veteran's service and the symptoms 
reported by the veteran, the cervical carcinoma at issue 
herein "clearly was present while she was an active member 
of the military."

In support of her claim, the veteran also submitted medical 
articles from the internet detailing a variety of topics 
concerning cervical cancer.  In one of the articles, from the 
Mayo Clinic's website, it is noted that cervical cancer 
"produces no signs or symptoms" in the early stages of the 
disease.  One of the other articles noted that a key feature 
of cervical cancer is its slow progression toward becoming 
invasive.

In April 2004, the veteran underwent a VA examination for 
gynecological conditions.  The VA examiner indicated that she 
had reviewed the veteran's claims folder, and the report 
included the results from a physical examination of the 
veteran.  It concluded with a diagnosis of epidermoid 
carcinoma of the cervix, treated with radium implantation.  
Based upon her review, the VA examiner concluded that the 
veteran's epidermoid carcinoma of the cervix "is at least as 
likely as not unrelated to her medical service."  

Nevertheless, based upon review of the record, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the veteran's epidermoid carcinoma of the cervix was 
incurred during her active service.  In making this 
determination, the Board took note of the close proximity 
between the date of diagnosis and treatment and the end of 
the veteran's active service.  The Board also finds the 
opinion of Dr. R.M. reasonable and persuasive in that 
cervical cancer, a disease characterized by no early-stage 
signs or symptoms and slow progression, was clearly present 
for some time prior to its actual diagnosis in May 1947.  
Finally, the Board finds that the submitted medical 
literature and the statements made by the veteran in her 
original claim, dated in July 1947, further substantiate Dr. 
R.M.'s opinion.  Accordingly, service connection for 
epidermoid carcinoma of the cervix is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for epidermoid carcinoma of the cervix is 
granted.



____________________________________________
JOY A MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


